     Case 2:16-cv-01340-TSZ Document 139 Filed 06/24/21 Page 1 of 1




    UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF WASHINGTON
                             AT SEATTLE

    CLAUDE BROWN,                                 JUDGMENT IN A CIVIL CASE

                         Plaintiff,               CASE NO. C16-1340 TSZ

           v.

    KING COUNTY,

                         Defendant.


X   Jury Verdict. This action came before the court for a trial by jury. The issues
    have been tried and the jury has rendered its verdict.

    Decision by Court. This action came on for consideration before the court. The
    issues have been considered and a decision has been rendered.

    THE COURT HAS ORDERED THAT

    Judgment is ENTERED in favor of Plaintiff Claude Brown and against Defendant
    King County in the amount of $900,252.00, together with costs to be taxed in
    accordance with Local Civil Rule 54(d) and interest pursuant to 28 U.S.C. § 1961
    at the rate of nine hundredths of one percent (0.09%) per annum from the date of
    this Judgment until paid in full.

    Dated this 24th day of June, 2021.


                                              William M. McCool
                                              Clerk

                                              s/Gail Glass
                                              Deputy Clerk
